 

Exhibit 10.2

 

Execution Version

 

September 30, 2020

 



 

JPMorgan Chase Bank, N.A.
as Administrative Agent and Collateral Agent under the
Credit Agreement and Guarantee and Collateral Agreement
referred to below

383 Madison Avenue

New York, New York 10179

 

JPM Loan & Agency Services

500 Stanton Christiana Road

Ops Building 2, 3rd floor

Newark, Delaware 19713-2107

Attention: Pranay Tyagi

 

Ladies and Gentlemen:

 

Reference is made to (a) the Credit Agreement, dated as of July 1, 2014 (as
amended to date, the “Credit Agreement”), among The ServiceMaster Company, LLC,
a Delaware limited liability company (“ServiceMaster”), the several banks and
other financial institutions from time to time party thereto, JPMORGAN CHASE
BANK, N.A., as administrative agent, collateral agent and issuing bank for the
Lenders thereunder, and (b) the Guarantee and Collateral Agreement, dated as of
July 1, 2014 (as amended to date, the “Guarantee and Collateral Agreement”),
made by ServiceMaster, CDRSVM HOLDING, LLC, a Delaware limited liability company
(“Holding”), and certain Subsidiaries of ServiceMaster in favor of JPMorgan
Chase Bank, N.A. as Administrative Agent and Collateral Agent for the Secured
Parties (in such capacities, the “Agent”). Capitalized terms used but not
defined herein shall be defined as in the Credit Agreement or the Guarantee and
Collateral Agreement, as applicable.

 

1. Transaction. ServiceMaster hereby notifies the Agent that on September 1,
2020, ServiceMaster Global Holdings, Inc. (the “Seller”), entered into an
agreement (the “Purchase Agreement”) with RW Purchaser LLC (the “Buyer”),
pursuant to which the Seller agreed to sell to the Buyer, among other things,
100% of the Capital Stock of each of MM Maids L.L.C., a Delaware limited
liability company, Merry Maids Limited Partnership, a Delaware limited
partnership, SM Clean L.L.C., a Delaware limited liability company, and
ServiceMaster Residential/Commercial Services Limited Partnership, a Delaware
limited partnership (each a “Conveyed Entity”, and together the “Conveyed
Entities”), where each Conveyed Entity, immediately before giving effect to such
sale, was a Loan Party (the “Released Assets”) for a gross cash purchase price
of approximately $1,553,000,000 for assets, as such purchase price may be
adjusted pursuant to Section 2.4 of the Purchase Agreement (the “Transaction”).
The Transaction is expected to close on or about October 1, 2020.

 



 

 

 

2. Confirmation of Release. In connection with the consummation of the
Transaction and in accordance with the Loan Documents:

 

(a)            ServiceMaster hereby certifies that (i) after giving effect to
the Fifth Amendment, the Transaction is in compliance with Sections 7.3 and 7.4
of the Credit Agreement and the other Loan Documents and after giving effect to
the Transaction, each of the Conveyed Entities will cease to be Subsidiary, and
(ii) the Agent’s release of each of the Conveyed Entity’s obligations under the
Guarantee and Collateral Agreement and the Loan Documents, release of its
security interest in respect of the Capital Stock in each Conveyed Entity and
the assets of each Conveyed Entity from the Lien created by the Security
Documents and authorization to file the UCC Terminations (as defined below) and
Copyright Releases (as defined below) are each permitted by Section 9.9 of the
Credit Agreement and Section 8.1 of the Guarantee and Collateral Agreement.

 

(b)            The Agent hereby acknowledges, agrees and confirms that,
effective upon the closing of the Transaction, (i) the Guarantee by each
Conveyed Entity under the Guarantee and Collateral Agreement will be
automatically released, and each Conveyed Entity will be automatically released
from all its obligations under the Guarantee and Collateral Agreement and the
other Loan Documents and (ii) solely with respect to the assets of each Conveyed
Entity and the Capital Stock in each Conveyed Entity (the “Conveyed Assets”),
the Liens and security interest of the Agent pursuant to the Loan Documents is
automatically released. ServiceMaster hereby agrees to pay expenses reasonably
incurred by the Agent in connection herewith. Except as otherwise expressly set
forth herein, this Confirmation of Release does not release any Guarantee under
the Loan Documents in respect of any Loan Party (other than the Conveyed
Entities) or any Lien in favor of the Agent pursuant to the Security Documents
in respect of any Loan Party (other than the Conveyed Assets). Such
acknowledgement, agreement and confirmation is made in reliance on the
certification of ServiceMaster set forth above and the Agent has not made any
independent investigation of the matters set forth in such notice.

 

(c)            The Agent hereby agrees upon and after the consummation of the
Transaction, to file the Uniform Commercial Code termination statements in the
forms attached hereto as Annex A (the “UCC Terminations”) and the Releases of
Copyrights in the form attached hereto as Annex B (the “Copyright Releases”).
The Agent hereby further confirms that at the closing of the Transaction, it
will execute and deliver all releases or other documents necessary or desirable
for the release of the Liens or security interest pursuant to the Loan Documents
on the Released Assets, as ServiceMaster may reasonably request.

 



 

 

 

3. Each of the Credit Agreement and Guarantee and Collateral Agreement is
confirmed as being in full force and effect. This Confirmation of Release may be
executed in any number of counterparts, which together shall constitute one
instrument, and shall bind and inure to the benefit of the parties and their
respective permitted successors and assigns. This Confirmation of Release shall
be governed by and construed in accordance with the laws of the State of New
York. The parties hereto may provide signatures to this Confirmation of Release
by facsimile or Adobe .pdf file and such facsimile or Adobe .pdf file signatures
shall be deemed to be the same as original signatures.

 

*      *      *

 



 

 

 

  Very Truly Yours,       THE SERVICEMASTER COMPANY, LLC       By: /s/ Jesse J.
Jenkins   Name: Jesse J. Jenkins   Title: Vice President and Treasurer

 

[Signature Page – ServiceMaster Release]

 



 

 

 

ACKNOWLEDGED, AGREED AND CONFIRMED:       JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent       By: /s/ Brendan Korb   Name:
Brendan Korb   Title: Vice President  

 

 



 

 

 

ANNEX A

UCC-3 Termination Statements

 



 

 

 

ANNEX B

Releases of Copyrights

 



 

 